Case 3:17-cv-05607-FLW-LHG Document 51 Filed 07/03/19 Page 1 of 1 PageID: 669



                                                         LAW OFFICES OF

                                     G. MARTIN MEYERS, P.C.
                                                  A PROFESSIONAL CORPORATION

                                                   35 W. MAIN STREET, SUITE 106
                                                        DENVILLE, NJ 07834
                                                    e-mail: gmm@gmeyerslaw.com

   TELEPHONE: (973) 625-0838                                                       TELECOPIER: (973) 625-5350
        ---------------                                                                   ---------------
   G. MARTIN MEYERS, Esq. *
    * Certified by the New Jersey Supreme Court                                     JUSTIN A. MEYERS, Esq. †
       as a Civil Trial Attorney                                                    SUSAN S. SINGER, Esq. †
        ---------------                                                               † Of Counsel


                                                        July 3, 2019

   VIA ELECTRONIC FILING:
   Honorable Freda Wolfson, U.S.D.J.
   Clarkson S. Fisher Fed’l Bldg. & Courthouse
   402 E. State Street
   Trenton, N.J. 08608

             Re: Tafaro v. Six Flags, et al.
                 Civil Action No.: 17-5607

   Dear Judge Wolfson:

          I am writing to withdraw the letter my office inadvertently filed in this matter, to
   which we have not made an appearance. The letter was intended for an entirely different
   proceeding involving similar parties, viz., Fabricant v. Six Flags, et al., 3:19-cv-12900.

             Thank you for your understanding and enjoy the holiday.

                                                                 Respectfully submitted,


                                                                 G. MARTIN MEYERS


   GMM/jm
   cc: All counsel via electronic filing.




                                                                1
